Case 1:20-cv-20814-BB Document 17 Entered on FLSD Docket 04/24/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 1:20-cv-20814-BLOOM/Louis

 TWARLA HILL,

        Plaintiff,

 v.

 FLORIDA INTERNATIONAL UNIVERSITY,

       Defendant.
 ________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant’s Motion to Dismiss, ECF No. [7]

 (“Motion”). Plaintiff filed a response on April 23, 2020, ECF No. [16] (“Response”).

        In the Response, Plaintiff represents that the parties have reached an agreement (1) to

 amend by interlineation the identity of Defendant as “The Florida International University Board

 of Trustees” and that Plaintiff does not need to re-serve the lawsuit; (2) strike the claims for

 punitive damages; and (3) amend the Complaint to allege that the comparators are similarly

 situated, that Plaintiff was born in the United States, and the identity of the countries from which

 the Hispanic comparators originate. See id. The Response requests that the Court order Plaintiff to

 amend the Complaint within 10 days.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. The Motion, ECF No. [7], is DENIED AS MOOT in light of the parties’

                agreement.
Case 1:20-cv-20814-BB Document 17 Entered on FLSD Docket 04/24/2020 Page 2 of 2

                                                          Case No. 1:20-cv-20814-BLOOM/Louis


              2. Plaintiff shall file an Amended Complaint by May 4, 2020, which shall identify

                 Defendant as The Florida International University Board of Trustees, amend the

                 allegations as agreed upon, and exclude claims for punitive damages.

              3. Defendant shall answer or otherwise respond to the Amended Complaint by May

                 18, 2020.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 24, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                 2
